DETAILED ACTION

The after-final amendment filed on December 6, 2021 is considered to prima facie place the application in condition for allowance and thus has been entered.
The indicated allowability of claims 1-5 and 7-10 is withdrawn in view of the newly cited reference(s) described in the corresponding prior art rejections below. Any inconvenience caused by this action is regretted. Because the new grounds of rejection were not necessitated by applicant’s amendment, the finality of the Office action mailed on October 5, 2021 has been withdrawn, and this Office action is being made nonfinal.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 3, structural cooperation is lacking for the riser with respect to other claimed structure, and it is suggested to insert --extending from the base-- after “riser” or the like.

--a separation assembly configured to couple to the die cutter and transitionable between an open position position to move the die cutter between and open configuration and a closed configuration; and
an actuation assembly coupled to the base and engaging the separation assembly to cause the separation assembly to transition between the open and closed positions 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 Such claim limitation(s) is/are:
“separation assembly” in claims 1-5 and 7-10;
“actuation assembly” in claims 1-5, 7, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Cordes, pn 4,274,322.
Regarding claim 1 and the claims dependent therefrom, Cordes discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a base (e.g. part of a conventional apparatus which is referenced, e.g., in col. 2, lines 23-26, wherein the conventional apparatus includes a conventional base structure for supporting the apparatus on a floor or other surface);
a riser (e.g., including 16);
a plurality of adjustable stop bars (e.g., 18, 20; 70, 72) coupled to the riser and configured to position and secure a die cutter to the base;
a separation assembly (e.g., including 64 and/or 90) configured to couple to the die cutter and transitionable between an open configuration and a closed configuration; and
an actuation assembly (e.g., the conventional foot pedal and spring described in col. 3, lines 20-22) coupled to the base and engaging the separation assembly to cause the separation assembly to transition between the open and closed configurations;
[claim 2] further including a die cutter (e.g., the structure that corresponds to “die cutter” in the present application amounts to two clamping plates that hold the workpiece during a cutting operation and the plates of Cordes are configured to perform such a clamping function) having a first die plate (e.g., one of 32, 34, 78 or 80, wherein a “plate” like various types of plates including a dinner plate does not have to be flat) and a second die plate (e.g., one of 32, 34, 78, or 80 that opposes the first plate, 
[claim 3 (from 2)] wherein the first die plate is secured to the riser between a first stop bar and a second stop bar of the plurality of stop bars (e.g., all of the plates 32, 34, 78, 80 are secured to the riser between the first and second stop bars as shown in Fig. 1);
[claim 5 (from 3)] wherein the separation assembly is coupled to the second die plate (e.g., one of 78, 80) such that the separation assembly is moveable relative to the first die plate;
[claim 7] wherein the separation assembly includes:
an axial member (e.g., 90) configured to be coupled to the die cutter;
a retention member (e.g., 106, 108) coupled to the axial member (e.g., movably coupled to 90); and
a biasing member (e.g., 116) situated along the axial member in an abutting relationship with the retention member (e.g., 116 is in tension, and the upper connecting portion of 116 abuts against the lower surface of the hole through the bottom of 108);
[claim 8 (from 7)] further including a die cutter having a first die plate (e.g., 78 or 80) and a second die plate (e.g., 32 or 34), wherein the axial member is coupled (e.g., via 66) to the first die plate of the die cutter such that the axial member and the first die plate are moveable relative to the second die plate of the die cutter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cordes, pn 4,274,322.
Cordes substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention but lacks a wedge clamp as follows:
[claim 4 (from 3)] wherein the first stop bar includes a wedge clamp, and wherein the wedge clamp is engaged with the first die plate to secure the first die plate between the first and second stop bars and to the riser.
However, the Examiner takes Official notice that various configurations of “wedge clamps” are old and well known in the art and provide various well-known benefits including facilitating a quick and simple clamping configuration for quickly providing a clamping and/or releasing action. Therefore, it would have been obvious to one having ordinary skill in the art to provide any type of clamp including a wedge clamp on the first stop bar of the apparatus of Cordes to gain the well-known benefits including those described above.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cordes, pn 4,274,322 in view of Cahill, pn 4,817,490.
Cordes substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention but lacks the specific actuation assembly configuration including a rotatable cam element as follows:
[claim 9 (from 8)] wherein the actuation assembly includes a rotatable cam element that is engaged with the retention member of the separation assembly, the cam element being rotatable to cause a translation of the retention member and the axial member of the separation assembly and thereby cause a transition of the die cutter between the open and closed configurations;
[claim 10 (from 9)] wherein the actuation assembly includes a shaft coupled to the cam element, and a lever coupled to the shaft, wherein the lever can be actuated to cause a rotation of the shaft and the cam element.
	However, Cahill discloses such an actuation assembly configuration including a rotatable cam (e.g., 44) engaged with a retention member (e.g., 38), a shaft (e.g., 46, see col. 3, lines 6-7), and a lever (e.g., 14). Cahill teaches that such a configuration provides various benefits including facilitating multiple closing and opening strokes (i.e., multiple “beats”) during a single stroke of the lever (e.g., see the abstract, particularly the last three lines) and thus the musician can produce beats faster. Therefore, it would have been obvious to one having ordinary skill in the art to provide such an actuation Cordes to gain the benefit(s) taught by Cahill.

Allowable Subject Matter
Claims 16-21 are allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

cfd
February 12, 2022